Peters, J.
I concur in the opinion of the Chief Justice, that a promise to pay the debt of another, without a new consideration, is void ; and that where the promise only is in writing, the consideration may be proved by parol. A contrary doctrine first received the sanction of a court, in Wain v. Warlters, 5 East 10. when the learned judges of the King’s Bench discovered a new meaning in a statute, which had been the constant subject of judicial investigation for more than a century, and seems likely to continue so “ad Groecas Kalendas." This case has been doubted, denied and sanctioned, in England and America ; but it has never been recognized as law in this state. It has been denied on the circuit; and it was expressly overruled, by this Court, in Beckwith v. Angell, in 1823, when I had the misfortune to differ in opinion with the Chief Justice, which always leads me to doubt the correctness of my own. This case has not been reported; but the Reporter is not in fault. The authorities relative to this point are so familiar to the profession, that I dismiss it with a few references only. Goodman v. Chase, 1 Barn. & Ald. 297. Ex parte Minet, 14 Ves. jun. 190. Saunders v. Wakefield, 4 Barn. & Ald. 595. Packard v. Richardson, 17 Mass. Rep. 122. Sears v. Brink & al. 3 Johns. Rep. 210. Leonard v. Vredenburgh, 8 Johns. Rep. 29. 1 Swift’s Dig. 237.
The contract alleged is an absolute promise to pay; but the contract proved is said to be conditional. The words are-“ I hereby guaranty the payment of the within note, one year from this date, whether a suit is brought against the signer, or not.” A guaranty, ex vi termini, imports an absolute engagement. In Upham v. Prince, 12 Mass. Rep. 14. “I guaranty payment of *95this note within six months,” was holden to be a promise that the note should be paid, at all events, within six months. In Allen v. Rightmere, 20 Johns. Rep. 365. the stipulation was, “ For value received, I sell, assign and guaranty the payment of this note to J. Men, or bearer.” The supreme court of New York decided, that this was an absolute engagement that the maker should pay the note when due, or that the defendant would pay it himself; and that demand and notice were not necessary. The word “guaranty” had previously received the same construction in Campbell v. Butler, 14 Johns. Rep. 349. and in Mason v. Pritchard, 12 East, 227.
It is said, that there is a variance between the consideration stated and the consideration proved. The consideration stated is, that the plaintiff would forbear and give time of payment for one year; the consideration proved is, that the plaintiff would wait a year for his money. At any rate, this point was expressly submitted to the jury, and found in favour of the plaintiff; and if imperfectly stated in the declaration, it is cured by verdict, and is no cause for a new trial.
Lanman, J. was of the same opinion.
Daggett, J. having been of counsel in the cause, gave no opinion.
New trial to be granted.